This is an action of debt on an award made on the submission of the intestate Jennings, to which the defendant pleaded the general issue. He afterwards pleaded a special plea,              (46) since the last continuance, to which the plaintiff demurred. Without any trial of the issue or any judgment on the demurrer, the parties agreed to send the case to this Court for decision on the demurrer, and on certain agreed facts.
The only jurisdiction conferred on this Court, in cases at common law, is appellate, after a judgment in the Superior Court. The present cause, therefore, cannot be entertained; but the parties must proceed in the case remaining in the Superior Court. Each party will pay his own costs in this Court.
PER CURIAM.                        Judgment accordingly. *Page 42